Citation Nr: 1206517	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for obstructive sleep apnea.  

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder strain.

3.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder strain.

4.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease plantar fasciitis the cervical spine, C5-6.

6.  Entitlement to an initial evaluation in excess of 10 percent for right hip strain.

7.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disorder (GERD), also claimed as hiatal hernia.

8.  Entitlement to an initial evaluation in excess of 20 percent from August 2, 2007, and in excess of 10 percent from August 1, 2010, for degenerative arthritis of the lumbar spine, L5-S1.

9.  Entitlement to an initial compensable evaluation for hypertension.

10.  Entitlement to an initial compensable evaluation for erectile dysfunction.

11.  Entitlement to an initial compensable evaluation for scar, secondary to appendectomy.

12.  Entitlement to an initial compensable evaluation for bilateral tinea pedis.

13.  Entitlement to service connection for residuals of a right knee injury, status post arthroscopic repair (right knee disability).

14.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007, with eight months prior active service. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, dated in November 2007, September 2008, and March 2009.  

In November 2007, the RO, in pertinent part, granted entitlement to service connection for obstructive sleep apnea, left shoulder strain, right shoulder strain, diabetes mellitus type II, degenerative joint disease of the cervical spine,  
right hip strain, GERD (also claimed as hiatal hernia), degenerative arthritis of the lumbar spine, hypertension, erectile dysfunction, scar secondary to appendectomy, and bilateral tinea pedis.  The Veteran filed a statement indicating that he wished to file a claim for a higher evaluation for these disabilities dated in May 2008.  The Board accepts this statement as a notice of disagreement with the initial evaluations assigned. 

In September 2008, the RO, in pertinent part, continued the initial evaluations assigned to the Veteran's service-connected disabilities, and also denied entitlement to service connection for residuals of a right knee injury, status post arthroscopic repair.  The Veteran filed a notice of disagreement with the decision regarding the right knee claim in January 2009.  

In March 2009, the RO, in pertinent part, denied entitlement to individual unemployability.  The Veteran filed a notice of disagreement with this decision in June 2009.

In May 2010, the RO proposed to reduce the evaluations of the Veteran's service-connected lumbar spine disability and left shoulder disabilities each from 20 percent disabling, to 10 percent disabling.  In July 2010, the RO reduced the lumbar spine evaluation to 10 percent, and continued the 20 percent evaluation for left shoulder strain.

The RO issued a statement of the case with respect to the right knee claim in April 2010, and the Veteran filed a substantive appeal dated in June 2010.  The RO issued a statement of the case with respect to the individual unemployability February 2011, and the Veteran filed a substantive appeal dated in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the Veteran's claims for higher initial evaluations for  obstructive sleep apnea, left shoulder strain, right shoulder strain, diabetes mellitus type II, degenerative joint disease of the cervical spine,  right hip strain, GERD (also claimed as hiatal hernia), degenerative arthritis of the lumbar spine, hypertension, erectile dysfunction, scar secondary to appendectomy, and bilateral tinea pedis, the Board notes that the Veteran filed a statement indicating that he wished to file a claim for a higher evaluation for these disabilities dated in May 2008.  The Board has accepted this statement as a notice of disagreement with the initial evaluations assigned.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the Veteran was provided with a VA examination in connection with his right knee dated in August 2008.  After examination, the Veteran was diagnosed as status post arthroscopic partial meniscectomy of the right knee.  The examiner, however, did not provide an opinion regarding whether this disability was attributable to the Veteran's military service.  As such, this issue must be remanded in order to obtain an opinion regarding whether the right knee disability had its onset in service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran's claims file should be forwarded to the individual who conducted the August 2008 VA examination, if available.  The examiner should review all evidence of record, to include all diagnostic studies and VA examination reports, and should provide an addendum report as to the nature and etiology of any current right knee disorder.  If any further testing or diagnostic studies are required prior to offering such opinion, they should be scheduled.  If the August 2008 VA examiner is not available, the Veteran should be scheduled for another VA examination concerning these questions. 

Finally, the Veteran contends that he is entitled to individual unemployability.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability.  In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  In this regard, the Board notes that the Veteran was provided VA examinations in connection with the claim dated in December 2009.  These examinations provided opinions regarding the Veteran's various service-connected disabilities individually, finding generally that each individual disability did not preclude usual employability, or that the Veteran was capable of light to medium level work.  These examinations, however, did not consider all of the Veteran's disabilities together and evaluate whether, as a whole, his service-connected disabilities preclude substantially gainful employment.  

Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a VA examination specifically in order to determine whether, taken as a whole, he is currently unemployable due to his service-connected disabilities.  

Upon remand, the RO should update the Veteran's claims file with his most recent VA treatment records.  The Veteran's vocation rehabilitation folder, it any, should also be associated with the claims file.  Finally, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Given the above noted November 2007 rating decision and the May 2008 notice of disagreement, the RO should furnish the Veteran a statement of the case regarding the issues of entitlement to a higher initial evaluations for service-connected obstructive sleep apnea, left shoulder strain, right shoulder strain, diabetes mellitus type II, degenerative joint disease of the cervical spine,  right hip strain, GERD (also claimed as hiatal hernia), degenerative arthritis of the lumbar spine, hypertension, erectile dysfunction, scar secondary to appendectomy, and bilateral tinea pedis, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA healthcare providers that have treated him since service for his service-connected disabilities.  This should include all recent records of the Veteran's treatment with VA.  The Veteran's vocational rehabilitation folder, if any, should also be obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After all available treatment records have been associated with the claims file, if the individual who conducted the August 2008 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the August 2008 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of any current right knee disorder.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have a right knee disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a right knee disability, did such disorder have its onset during active duty, within one year of active duty, or is this condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After all outstanding records have been associated with the claims file, the Veteran claims file should be forwarded to an appropriate examiner to determine the impact that his service-connected disabilities together have on his employability.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  The claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner should review the results of the Veteran's VA examinations, to include the examinations dated in December 2009, and (a) comment generally on the functional and industrial impairment caused by the Veteran's service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities taken together prevent him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of the examinations, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


